Per Curiam.
This cause coming on to be heard upon motion of the defendants in error to strike from the files the transcript of record and to dismiss the writ of error upon divers grounds of non-compliance with the rules in the make up of such record, and it appearing to the court that the transcript of the record and bill of exceptions in said cause are -made up and were prepared in such total disregard of the rules in such cases as that nothing is properly presented for review thereby, it is, therefore, hereby ordered that the said cause be and the same is hereby dismissed at the cost of the plaintiff in error.